Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on March 5, 2019 and July 28, 2020 have been considered by the Examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: the term “the plurality of elongate members” recited in line 1 should be changed to “the plurality of elongate heating members”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-10, 12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hines (US Pub. 2007/0108179) (cited by applicant).
Regarding claims 1, 12 and 17, Hines discloses a cooking oven, comprising: a heating assembly including a plurality of elongate heating members (48) extending along respective longitudinal axes oriented in a first direction (width direction) and mutually spaced apart in a second direction (depth direction) perpendicular to the first direction; a cover unit (53) having a body extending along a plane oriented parallel with the plurality of elongate heating members (48) and spaced apart therefrom in a third direction (height direction) perpendicular to the first and second directions, a plurality of openings (54) extending through the body with at least some of the openings being aligned with respective ones of the elongate heating members (48) in the first and second directions (Fig. 1-6; Par. 31).
Regarding claim 3, Hines discloses the plurality of elongate heating members (48) have a width in the second direction (depth direction); and the plurality of openings (54) define respective lateral axes and longitudinal axes longer than the lateral axes, each of the openings having respective lengths along the longitudinal axes that are greater than the width of the heating members (Fig. 2-6).
Regarding claim 9, Hines discloses the longitudinal axes of the plurality of  openings (54) extends in the first direction (width direction); and length of the openings (54) extend through substantially an entire depth of the cover (53) in the second direction (depth direction) (Fig. 1-6).
Regarding claims 10 and 18, Hines discloses remaining ones of the openings (54) are positioned between adjacent ones of the elongate heating members (48)(Fig. 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Pub. 2007/0108179) in view of Westerberg (US Pat. 5,786,569) (new cited).
Regarding claim 2, Hines discloses substantially all features of the claimed invention as set forth above including the plurality of elongate heating members (48) except the plurality of elongate heating members are discrete quartz tube.  Westerberg discloses a plurality of elongate heating members (18) are discrete quartz tubes (Fig. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Hines, the plurality of elongate heating members are discrete quartz tube, as taught by Westerberg, for the purpose of consuming less energy and quartz heater is one of the most efficient heating element.
Claims 4-8,11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Pub. 2007/0108179) in view of Cha et al. (US Pat. 9,012,815) (new cited).
Regarding claim 4, Hines discloses substantially all features of the claimed invention as set forth above including the plurality of openings (54) except the longitudinal axes of the plurality of openings extend in the second direction.  Cha et al. discloses the longitudinal axes of the plurality of openings (411/421) extend in the second direction (width direction) (Fig. 4; Col. 6, Lines 30-37 and 50-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Hines, the longitudinal axes of the plurality of openings extend in the second direction, as taught by Cha et al., for the purpose of suitable to the user application for transferring the energy from the heater to the chamber/cavity.
Regarding claims 5 and 13, Cha et al. discloses  the ones of the openings (411/421) aligned with the elongate heating member (210) is arranged in respective column with the lateral axes of the ones of the openings aligned in the first direction (depth direction) (Fig. 4).
Regarding claim 6, Cha et al. discloses all of the openings (411/421) are aligned with the elongate heating members (210) (Fig. 4).
Regarding claims 7 and 15, Cha et al. discloses the openings (411/421) are arranged in respective rows with the longitudinal direction axes of the ones of the openings aligned in the second direction (width direction) (Fig. 4).
Regarding claim 8, Hines discloses the openings (54) are separated in the second direction (depth direction) by solid portions (55) of the body (53) that are positioned between adjacent ones of the plurality of elongate heating members (48) (Fig. 1-6).  Cha et al. also discloses the openings (411/421) are separated in the second direction (width direction) by solid portions (55) of the body (53) (Fig. 4).
Regarding claims 11 and 19, Cha et al. discloses each of the openings (411/421) have respective widths along the lateral axes of the openings; and the width one ones of the openings (the ends of the openings 421) aligned with the elongate heating member (210) are less than the widths of the remaining ones of the openings (411/421). (Fig. 4).
Regarding claim 14, Hines/Cha discloses substantially all features of the claimed invention as set forth above including from Hines, the plurality of elongate heating members (48) and from Cha, the aligned lateral axes of the openings (411/421) in the respective columns are evenly spaced except the plurality of elongate heating members have non-uniform spacing in the second direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Hines/Ma, the plurality of elongate heating members have non-
Regarding claim 16, Hines discloses the openings (54) are separated in the second direction by solid portions (55) of the body (53) that are positioned between adjacent ones of the plurality of elongate heating members (48) (Fig. 5-6).  Cha et al. discloses each of the openings (411/421) have respective lengths along the longitudinal axes that are greater than the width of the heating member (210) (Fig. 4). 
Regarding claim 20, Cha et al. discloses the widths of ones of the openings (411/421) aligned with the elongate heating element (210) are less than the widths of the heating element (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/9/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761